In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-22-00169-CV

WOODLAND NURSING OPERATIONS,                §   On Appeal from the 236th District
LLC F/D/B/A EASTLAND NURSING &                  Court
REHABILITATION AND TRINITY
HEALTHCARE, LLC, Appellants                 §   of Tarrant County (236-314075-19)

V.                                          §   December 8, 2022

MISTY VAUGHN, INDIVIDUALLY AND              §   Memorandum Opinion by Justice
ON BEHALF OF THE ESTATE OF                      Bassel
THOMAS VAUGHN, Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellants Woodland Nursing Operations, LLC

f/d/b/a Eastland Nursing & Rehabilitation and Trinity Healthcare, LLC shall pay all

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel